Citation Nr: 1717221	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-61 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to November 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  A bilateral hearing loss disability was not manifested during active service or within one year of separation and is not related to active service.

2.  Tinnitus was not manifested during active service or within one year of separation and is not related to active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system (bilateral hearing loss disability) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by active service, and an organic disease of the nervous system (tinnitus) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed this claim using a VA Form 21-526EZ for fully developed claims (FDC).  Under the framework for a FDC, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, for these claims the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's VA treatment records with the claims file.  Most of the Veteran's service treatment records and service personnel records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No other relevant records have been identified and are outstanding.  The Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was provided with a VA audiology examination in May 2016, with an addendum opinion rendered as to tinnitus by a separate VA audiologist later in May 2016.  The examination and opinions together are adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examination of the Veteran.  Although the Veteran's representative urges that the opinion as to hearing loss is inadequate because it indicates that an opinion cannot be rendered without resort to speculation, the Board disagrees, and finds that the opinion is well supported.  The examination and opinion reports of record are thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, the duty to assist in this case is satisfied.

II.  Service Connection Claims

A.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

B.  Facts and Analysis

The Board concedes that the Veteran has a current bilateral hearing loss disability as set forth at 38 C.F.R. § 3.385 and tinnitus.  The Board also concedes that as a wheeled vehicle mechanic he was exposed to noise trauma in service.  Thus, the only issue before the Board is whether there is a nexus between either Veteran's bilateral hearing loss disability and/or tinnitus and his period of active service.  

As explained below, the weight of the evidence compels the conclusion that neither the Veteran's current bilateral hearing loss or tinnitus is causally related to service, including the acknowledged in-service noise exposure.  

The Veteran has diagnoses of bilateral sensorineural hearing loss and tinnitus dating from May 2016.  See May 2016 VA examination report.  A September 2002 VA treatment record for purposes of evaluating chronic medical problems fails to list any complaints of hearing loss or tinnitus, and notes a negative ENT assessment.  2016 VA audiology treatment notes dated following the examination characterize the Veteran's hearing loss as longstanding.

As to the current bilateral hearing loss, the first May 2016 VA examiner stated that she could not opine that it was at least as likely as not (50% probability or greater) caused by or a result of an event in military service without resorting to speculation.  She recounted that the Veteran served in the Army from January 1957 to November 1958, then in the reserves until discharge from duty in 1963, with a military occupational specialty (MOS) of Wheeled Vehicle Mechanic.  She also noted that the Veteran reported he was assigned to a missile battalion, was exposed to weapons firing without the benefit of hearing protection devices (HPDs).  She also noted his post-service occupational noise exposure as an electrician for about 30 years, which reportedly was not noisy.  He denied recreational noise exposure.  The examiner also noted the Veteran's records are fire-related.  She concluded, based on the above, it would be mere speculation to opine on the etiology of the Veteran's current hearing loss, "as there is no documented nexus between the veteran's military noise exposure and his current hearing loss.  He reported significant military noise exposure without the benefit of HPDs, though this type of exposure ceased approximately 58 years ago (at the end of his active duty status in 1958)."  

As to tinnitus, the first May 2016 examiner provided the following:

2. Etiology of tinnitus
At least as likely as not (50% probability or greater) caused by or a result of military noise exposure.
Rationale: Reported onset of veteran's "tinnitus" was "about a year ago".

Because this opinion was deemed conflicting by the AOJ, an addendum was obtained from another VA audiologist who reviewed the record and in later May 2016 offered a detailed opinion as to whether the current tinnitus was related to in-service acoustic trauma.

Tinnitus is a subjective complaint and no objective measure exists to verify the presence or absence of tinnitus. The etiology of tinnitus cannot be determined using current clinical technologies. Etiology is typically inferred by patient history and a review of medical records.
A review of the Veteran's C-file and service medical records revealed no record of complaint or treatment for tinnitus. The Veteran reported the onset of tinnitus occurred one year ago, which was 50+ years after his discharge from the service. It is widely accepted that noise-induced tinnitus occurs at the time of the noise exposure, and does not develop years later. Additionally, per the Institute of Medicine (2006) "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases." Based on this rationale, the Veteran's tinnitus is deemed less likely than not caused by or a result of military noise exposure.

Hearing loss and tinnitus often co-exist, and in many cases they may have similar causes (e.g. noise exposure), but one condition does not cause the other. There are many possible causes for tinnitus beyond noise exposure including head injury, brain tumors, middle ear diseases, & certain medications. There is no evidence in the form of a published, peer reviewed journal article to substantiate the claim that hearing loss causes tinnitus. Anecdotal evidence, including that from websites, has not been scientifically proven. For these reasons, tinnitus is less likely than not the result of hearing loss.

      1. Bilateral Hearing Loss Disability

First, it is uncontroverted that bilateral hearing loss initially manifested many years following service.  The September 2002 VA treatment record provides documentation of a lack of disability at least through that date, and the initial diagnosis is in 2016.  The Board emphasizes the multi-year gap between discharge from active duty service (1958) and evidence of disability in approximately 2016.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  Thus, with post-service treatment records showing that sensorineural hearing loss has been first noted in the record not before 2016, hearing loss has not been shown to manifest within one year after separation from service, and the applicable presumption does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although sensorineural hearing loss is an enumerated chronic disease, it was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he argues there was acoustic trauma in service, which the Board concedes, the Veteran has not asserted that hearing loss was present in service or for years following service, and the evidence does not suggest otherwise.  

Second, the medical opinion evidence preponderates against a relationship between the current hearing loss and in-service noise exposure.  There are no positive nexus opinions of record.

The Board finds the VA opinion on hearing loss (the first May 2016 opinion) probative.  Although the examiner indicated that an opinion regarding etiology of hearing loss would be speculative, the examiner supported that conclusion with an adequate rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The only evidence in support of the Veteran's claim is his vague assertion that a bilateral hearing loss disability is related to service.

Again, the Veteran is competent to report hearing loss in his February 2016 claim.  However, the Board finds the VA examiner's opinion as to onset to be well supported and not inconsistent with the record, to include the Veteran's statements as to onset.  It is more probative than the Veteran's vague assertions that hearing loss is due to noise exposure in service.  The Veteran's lay statements are outweighed by the first May 2016 VA examiner's opinion that considered the Veteran's lay statements, clinical results, and accepted noise exposure consistent with the Veteran's assertions.  

      2.  Tinnitus

It is also uncontroverted that tinnitus first manifested many years following service.  The September 2002 VA treatment record provides documentation of a lack of tinnitus at least through that date, and the initial diagnosis is in 2016.  The Board emphasizes the multi-year gap between discharge from active duty service (1958) and evidence of disability in approximately 2016.  See Maxson v. Gober, 230 F.3d 1330 at 1333.  Additionally, the Veteran himself reported the onset of tinnitus one year prior to the May 2016 examination, which was 50+ years after his discharge from the service.  Thus, with post-service treatment records showing tinnitus not before 2015, tinnitus has not been shown to manifest within one year after separation from service, and the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although tinnitus is an enumerated chronic disease, it was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

The Board also notes that tinnitus is a subjective condition, and if the Veteran denies it was present until 2015, no other evidence could persuasively counter this conclusion.  A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Further, the medical opinion evidence preponderates against a relationship between tinnitus and in-service noise exposure.  The Board finds the VA opinion on tinnitus (the second May 2016 opinion) probative.  The examiner supported her conclusion against a relationship between tinnitus and acknowledged in-service acoustic trauma with an adequate rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The initial opinion provided in May 2016 as to tinnitus was inconsistent and inadequate, and is thus not probative.  The only remaining evidence in support of the Veteran's claim is his vague assertion that tinnitus is related to service.

Again, the Veteran is competent to report tinnitus, with an onset of 50 years after service.  To the extent that the Veteran urges that tinnitus which first manifested 50 years following service is somehow related to service, his lay statements are outweighed by this second May 2016 VA opinion that considered the Veteran's acoustic trauma, lay statements, clinical results, and a review of the relevant medical literature cited in the opinion.

	3.  Conclusion

Based upon a review of the record, the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, although it has been carefully considered in this case involving lost records, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


